Citation Nr: 0817531	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for hypertension.  

2.  Entitlement to an initial compensable rating for 
headaches.  

3.  Entitlement to an initial disability rating greater than 
10 percent for chest and shoulder pain, residual of 
thoracotomy.  

4.  Entitlement to a disability rating greater than 
10 percent for spondylolisthesis, L4-S1.

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

6.  Entitlement to a compensable disability rating for 
hemorrhoids.  
  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in April 1987.
 
The issues of higher initial ratings for hypertension and 
headaches come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran disagreed with this decision in September 2004.  He 
perfected a timely appeal in November 2004.  

The issue of a higher initial rating for chest and shoulder 
pain, residual of thoracotomy, comes before the Board on 
appeal from a February 2003 rating decision by the RO.  The 
veteran disagreed with this decision in April 2003.  He 
perfected a timely appeal in July 2003.  

The issues of increased ratings for low back disability, 
bilateral hearing loss and hemorrhoids come before the Board 
on appeal from a March 2004 rating decision by the RO.  The 
veteran disagreed with this decision in April 2004.  He 
perfected a timely appeal in June 2004.  

The Board notes that, when he perfected a timely appeal on 
his claims, the veteran requested a Travel Board hearing.  He 
subsequently withdrew this request, however, in statements 
received at the RO in September and December 2004.  Thus, the 
veteran's Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 120 or more. 

2.  The veteran's service-connected headaches are not 
manifested by evidence of prostrating attacks.

3.  The veteran's service-connected chest and shoulder pain 
is productive of no more than moderate impairment of Muscle 
Group XXI. 
 
4.  The veteran's service-connected spondylolisthesis, L4-S1, 
is manifested by subjective complaints of pain without 
limitation of forward flexion to 60 degrees or less, muscle 
spasm, abnormal gait, abnormal spinal contour, ankylosis, or 
incapacitating episodes of at least two weeks' duration over 
the past 12 months. 

5.  The veteran's service-connected bilateral hearing loss 
has been productive of Level III hearing acuity of the right 
ear and Level II hearing acuity of the left ear.

6.  The veteran's service-connected hemorrhoids are mild or 
moderate with no more than occasional bleeding and no 
inflammation or thromboses.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).

2.  The criteria for an initial compensable rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2007).

3.  The criteria for an initial rating greater than 10 
percent for chest and shoulder pain, residual of thoracotomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, DC 5321 
(2007).

4.  The criteria for a disability rating greater than 10 
percent for spondylolisthesis, L4-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC's 5235-5243 (2007), DC's 5292 and 5295 (in 
effect prior to September 26, 2003).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.85, DC 6100 (2007).

6.   The criteria for a compensable disability evaluation for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claims for hypertension, 
headaches, and chest and shoulder pain are "downstream" 
elements of the RO's grant of service connection for these 
disabilities in the currently appealed rating decisions 
issued in February 2003 and in February and March 2004.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an 
increased compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In May 2002 and in October and December 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2003, February 2004, and 
March 2004 rating decisions were fully favorable to the 
veteran on the issues of service connection for hypertension, 
headaches, and chest and shoulder pain, and because the 
veteran's higher initial rating claims for hypertension, 
headaches, and chest and shoulder pain are being denied in 
this decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  The veteran also was provided with notice of 
the Dingess requirements in March 2006.  All of the veteran's 
currently appealed claims subsequently were readjudicated in 
a May 2007 supplemental statement of the case.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for hypertension, headaches, and chest 
and shoulder pain originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable to these claims.

With respect to the increased rating claims for the veteran's 
service-connected low back disability, bilateral hearing loss 
and hemorrhoids, the Board acknowledges that section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.
 
The VCAA notice letters issued to the veteran and his service 
representative issued in May 2002, October and December 2003, 
and in March 2006 correctly requested evidence showing that 
his service-connected low back disability, bilateral hearing 
loss, and hemorrhoids had increased in severity, properly 
identified the sources of such evidence, and also invited the 
veteran to submit statements from other individuals who could 
describe from their knowledge and personal observations these 
service-connected disabilities had worsened.  Although the 
VCAA notice letters did not indicate that the veteran also 
could submit evidence showing the effect that worsening of 
his disability had on his employment and daily life, the 
Board finds that failure to satisfy the duty to notify in 
that regard is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In his notices of 
disagreement, the veteran specifically discussed his symptoms 
and the effect his service-connected disabilities had on his 
daily life.  This demonstrates that the veteran had actual 
knowledge of the requirements for an increased rating.  
Further, the veteran is represented by a state service 
organization which would have actual knowledge of the 
information necessary to substantiate the veteran's claims.  
Because the veteran's increased rating claims for low back 
disability, bilateral hearing loss, and for hemorrhoids are 
being denied in this decision, the Board finds that any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran and his service representative 
also have demonstrated actual knowledge of the VCAA's 
requirements by submitting additional evidence in support of 
these claims.    

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  The RO 
has obtained service medical records, VA outpatient treatment 
records, post-service treatment records, and VA examination 
reports.  The veteran also has been provided with 
examinations to determine the current nature and extent of 
his service-connected disabilities.  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The veteran contends that his service-connected hypertension 
is more disabling than currently evaluated.  The veteran's 
service-connected hypertension has been rated by the RO as 
20 percent disabling under DC 7101.  Under DC 7101, a 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating is assigned if 
the diastolic pressure is predominantly 120 or more, and a 20 
percent rating is warranted when the diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 7101.  

On VA cardiac examination in February 2003 primarily to 
assess the etiology of the veteran's chest and shoulder pain, 
the veteran's blood pressure was 180/100 in the right arm, 
184/102 in the left arm, 174/96 sitting, and 176/96 standing.  
The diagnosis was hypertension. 

On VA examination in September 2003, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  The veteran was interviewed extensively and 
thoroughly examined.  The examiner noted that the veteran's 
hypertension had been very labile and difficult to control 
even with multiple medications.  The examiner further 
observed that the veteran's blood pressure had continued to 
worsen, requiring more and more medication, and yet remained 
largely uncontrolled and certainly labile.  The examiner 
noted that the veteran was hospitalized in November 2002 with 
hypertensive crisis, consisting of chest pain with radiation 
into arm, severe headache, diaphoresis and blood pressures of 
230/120.  The examiner noted that the veteran was on six 
different antihypertensive medications.  At this examination, 
the veteran's blood pressure reading was 168/98.  The heart 
was regular with S4 gallop and no murmur.  The diagnosis was 
labile uncontrolled hypertension which first manifested while 
in service and had progressively worsened.  

On VA examination in March 2005, the veteran complained of 
dizziness and reported that he took blood pressure 
medication.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  The examiner 
noted that the veteran had multiple episodes where his blood 
pressure would fluctuate between normal at 120/80 to elevated 
at 140/98.  Blood pressure was 119/66, 110/63 and 116/67.  
Cardiac status showed regular rate and rhythm, without murmur 
or gallop.  Distal pulses were 2+ and equal without edema.  
Chest x-ray showed normal heart size without congestive heart 
failure.  The diagnosis was hypertension. 

On VA examination in April 2007, the VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The examiner noted that the veteran was treated with 
antihypertensive medication.  Blood pressure was 128/85, 
137/81 and 107/73.  The neck was negative for venous 
engorgement and bruits.  The chest was clear to ausculation 
bilaterally with no wheezing, rales, or rhonchi.  The heart 
rate and rhythm was regular without murmur or gallop.  There 
was a normal heart size by examination.  No arteriosclerotic 
complications of hypertension were present.  The diagnosis 
was essential hypertension.    

VA outpatient treatment records from April 2001 to September 
2006 showed that the veteran's hypertension was poorly 
controlled and he was on medication to try to control his 
blood pressure.  VA treatment records included approximately 
49 blood pressure readings.  In January 2002, blood pressure 
was 218/122.  In February 2002, blood pressure was 234/139.  
In August 2002, blood pressure was 220/120.  In November 
2002, blood pressure was 230/120.  In December 2002,  blood 
pressure was 212/123.  In December 2004, blood pressure was 
215/122.  All of the veteran's other blood pressure readings 
taken between April 2001 and September 2006 showed diastolic 
pressure under 120.  A November 2002 Cardiology Exercise 
Stress Test also showed that resting electrocardiogram (EKG) 
was normal.  With exercise, there was no sinus tachycardia 
(ST) change, no arrhythmias, and blood pressure was normal.  
The conclusion was a basically normal test although the 
veteran did not obtain 85 percent of his maximal predicted 
heart rating.  Therefore, it was indeterminate, but there was 
no ST change.  

Treatment records from Darnell Army Hospital showed that the 
veteran was admitted in February 2005 for chest pain.  The 
veteran's hypertension was poorly controlled.  The diagnosis 
was atypical chest pain.  It appears that blood pressure 
readings during the course of the veteran's hospital stay 
were 189/110, 130/84 199/104, 193/121, 178/122, 109/110, 
159/106, 166/108, 103/65, 114/85, 111/80, 114/83, 164/109, 
119/84, 158/100, 106/76, 103/65, 127/83, 136/97, and 117/82.  
In other words, out of 20 blood pressure readings taken while 
the veteran was hospitalized in February 2005, only two 
showed diastolic pressure above 120. 

Further, an August 2005 private Exercise Stress Test showed 
that resting EKG was normal and stress EKG showed no ST 
segment or T wave abnormalities.  The veteran did not 
experience chest pain.  The examiner noted that the test was 
clinically and electrically negative. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 20 percent for hypertension.  The medical evidence does 
not show that the veteran's hypertension more nearly 
approximates diastolic pressure predominantly 120 or more as 
contemplated by a 40 percent rating under DC 7101.  See 38 
C.F.R. § 4.104, DC 7101 (2007).  Even though there have been 
a few instances where the veteran's diastolic pressure was 
over 120 during the applicable time period, this does not 
constitute a "predominant" reading of diastolic pressure of 
120 or more, as contemplated by the rating criteria.  The 
medical evidence of record shows instead that, out of 
approximately 80 blood pressure readings, including VA 
treatment records, private treatment records, and all four VA 
examinations, over approximately five years, only 8 showed 
diastolic pressure over 120.  The Board notes that neither 
the veteran nor his representative have specifically pointed 
to any blood pressure readings that showed diastolic pressure 
predominantly at 120 or more.  Upon review of the entirety of 
the veteran's blood pressure readings taken, the diastolic 
pressure is predominantly below 120.  As a result, the 
evidence does not meet the criteria for a rating in excess of 
20 percent for service-connected hypertension.

Headaches

The veteran also contends that his service-connected 
headaches warrant a compensable disability rating.  The RO 
has rated the veteran's service-connected headaches by 
analogy under DC 8100 (migraine headaches).  Under DC 8100, a 
noncompensable evaluation is assigned with less frequent 
attacks.  A 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.  See 
38 C.F.R. § 4.124a, DC 8100 (2007).

The September 2003 VA examination showed that the veteran 
indicated that his headaches had been intermittent and mostly 
related to hypertension which had been very difficult to 
control.  The examiner did not diagnose the veteran with a 
separate headache disability.  

On VA examination in March 2005, the veteran complained of 
headaches since he suffered a head injury while in service 
when a piece of wood fell of a truck and hit his head.  The 
veteran stated that he was unconscious for two hours.  The 
veteran reported a history of photophobia and acousticophobia 
with his headaches without nausea or vomiting.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records. The veteran asserted that his 
headaches affected the right side of his head and caused a 
burning pressure sensation, bandlike headaches, photophobia, 
and acousticophobia usually two times a month lasting from 
four to five hours.  Neurological examination showed that 
cranial nerves, motor, sensory, and deep tendon reflexes were 
intact.  Cerebral and cerebellar systems were intact.  
Computerized tomography (CT) scan of the brain in January 
2005 was within normal limits.  The diagnosis was 
posttraumatic headaches with residuals.  

On VA examination in April 2007, the veteran complained of 
constant headaches since service with frequent flare-ups.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran reported no change 
in his history since his March 2005 examination.  He 
described his headaches as a constant bandlike headache 
around the entire head and, during flare-ups, the veteran had 
occipital headaches.  The severity of the headaches was 5/10.  
The examiner noted that the precipitating factor was blood 
pressure.  The veteran alleviated his headaches by lying in a 
dark quiet room and pain medication.  Cranial nerves I-XII 
were normal/intact.  The cerebellar examination showed that 
Romberg and finger to nose testing were normal.   The 
characteristics of the headaches were bandlike headache 
pressure and burning pain during flare-ups but there was no 
weakness, fatigue or functional loss.  The frequency of the 
headaches was constant with flare-ups one to two times a 
month usually lasting approximately two to eight hours.  
Associated symptoms included nausea, vomiting, photophobia 
and phonophobia.  There was no aura/prodome.  The activities 
of daily living were intact.  The examiner concluded that the 
veteran's headaches were not prostrating during flare-ups.  
The veteran conversed well during the examination and was in 
no acute distress or obvious physical pain.  A 
contemporaneous CT scan of the brain was normal.  The 
diagnosis mixed chronic headaches.  

VA outpatient treatment records showed continuing complaints 
of headaches in connection with the veteran's blood pressure.  
In December 2004, the veteran described his headache as 
feeling like his head was on fire.  The pain started in the 
back and went all over his head and in his ears and eyes.  He 
indicated that sometimes he could not see.  He also stated 
that he got nosebleeds at night.  Another December 2004 
record showed that the veteran's blood pressure was elevated 
and the veteran stated it felt like his head was bursting or 
exploding all the time.  The pain was 10/10.  The veteran 
also complained of headaches while hospitalized for chest 
pain at Darnell Army Hospital in February 2005.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable rating 
for headaches.  There is no objective medical evidence of 
characteristic prostrating attacks of headaches.  Further, 
the Board notes that although the veteran described severe 
headache pain in December 2004 VA treatment records, VA 
outpatient treatment records are silent with respect to any 
objective medical evidence of prostrating attacks.  
Significantly, after reviewing the claims file in April 2007, 
the VA examiner found that the veteran's headaches were not 
prostrating.  Although the veteran may experience frequent 
headaches, the evidence is against a finding that any flare-
ups are characteristic prostrating attacks.  In this regard, 
the Board observes that DC 8100 looks not only to frequency 
but also to the severity of the headaches.  The evidence of 
record does not show characteristic prostrating attacks 
averaging one in two months over the last several months.  
See 38 C.F.R. § 4.124a, DC 8100 (2007).  After reviewing all 
of the evidence, the Board concludes that the veteran's 
headaches do not result in prostrating attacks such that a 
compensable rating is warranted.  

Chest and Shoulder Pain

The veteran contends further that his service-connected chest 
and shoulder pain is more disabling than currently evaluated.  
The RO has rated the veteran's chest and shoulder pain, 
residual of thoracotomy under Diagnostic Codes (DC's) 5321 
and 6844.  See 38 C.F.R. §§ 4.73, 4.97, DC's 5321 and 6844 
(2007). 

DC 6844 is applicable to any post-surgical residual 
(lobectomy, pneumonectomy, etc.) of lung surgery which is 
rated under the General Rating Formula for Restrictive Lung 
Disease.  The criteria for the General Formula for 
Restrictive Lung Disease are as follows:  A 100 percent 
rating requires Forced Expiratory Volume in one second (FEV-
1) less than 40 percent of predicted value, or; the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy; a 60 percent rating requires FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); a 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted; a 10 percent rating 
requires FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent of 
predicted, or rate primary disorder.  See 38 C.F.R. § 4.104, 
DC 6844 (2007).

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations. See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  

DC 5321 governs injuries to Muscle Group XXI.  Group XXI 
encompasses muscles of respiration which includes the 
thoracic muscles.  Under that code, a 10 percent rating is 
assigned where there is moderate impairment and a maximum 20 
percent rating requires severe or moderately severe 
impairment.  See 38 C.F.R. § 4.73, DC 5321 (2007).

The current VA regulations relating to muscle injuries state:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b)  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c)  There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1)  In 
the case of an ankylosed knee, if muscle groups XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e)  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f)  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

On VA examination in January 2003, the veteran complained of 
residual pain in the right chest since a right thoracotomy in 
March 1967 following right lung abscess.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran denied any history of 
productive cough, hemoptysis, anorexia, dyspnea or exertion.  
He was not asthmatic.  Physical examination of the chest was 
essentially symmetrical on observation with the exception of 
a well-healed surgical scar and it remained essentially 
symmetrical as to shape on respiratory movement.  
Auscultation of the lung fields showed that they were clear 
bilaterally with symmetrical good quality breath sounds.  
Auscultation of the heart revealed regular rate and rhythm 
with a rate of approximately 60 per minute and no murmur, S3, 
or S4.  There was no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  CT scan 
of the thorax in September 2002 was normal.  There was no 
evidence of weight gain or weight loss.  The examiner noted 
that pulmonary function tests were not completed.  A chest x-
ray showed no evidence of lung mass or enlarged lymph 
adenopathy.  The diagnosis was status post right thoracotomy 
with residual pain and scarring of the right chest.    

On VA examination in February 2003 by a cardiologist, the 
veteran complained that, since his surgery, he had noticed on 
and off left shoulder pain and left precordial chest pain 
with an intensity of 4/10.  The chest pain was described as a 
dull ache to a sharp pain that could last an hour.  The pain 
was not activity or food related.  Certain arm and body 
movements and deep breathing aggravated the chest pain and, 
at times, he had left precordial and arm pain which was worse 
with arm movement.  At other times, the pain was associated 
with diaphoresis, nervousness and shakiness.  The pain was 
more noticeable in the last 10 years and occurred one to two 
times a week.  The pain could occur while sitting, watching 
television, and seemed to be worse with certain movements.  
On physical examination, the lungs were clear to auscultation 
and percussion.  Examination of the heart showed cardiac area 
of dullness not delineated, no heave or thrill, regular 
rhythm at 68 beats per minute, and normal S1 and S2 with no 
murmur, click, gallop, rub or extra-systole.  An EKG in 
November 2002 was normal.  A March 2002 EKG also was normal 
with an ejection fraction of 70 to 75%.  Adenosine stress 
myocardial perfusion scan in April 2002 was normal.  An 
August 2002 chest x-ray showed cardiac silhouette and 
pulmonary vasculature within normal limits.  Lungs were clear 
of focal consolidation with a 1 cm. ill-defined density 
overlying the right mid hemithorax on the frontal view of 
uncertain etiology.  CT scan of the thorax on September 2002 
showed no evidence of lung mass or enlarged lymphadenopathy.  
The impression was chronic noncardiac chest pain probably 
musculoskeletal in origin.   The VA cardiologist reiterated 
that the veteran's chest and shoulder pain was probably 
musculoskeletal rather than cardiac in origin.  Based on the 
veteran's history, this VA examiner opined that the veteran's 
chest and shoulder pain was probably related to the left 
chest injury and subsequent thoracotomy in 1967.  

On VA examination in September 2003, the veteran reported a 
sharp "stick" injury to the right chest while serving in 
Vietnam in 1967 and subsequently developing a pulmonary 
abscess which required a large right thoracotomy.  The 
veteran reported no breathing difficulties or other pulmonary 
sequelae from the injury or surgery.  The examiner noted that 
history and physical examination of the shoulders and upper 
extremities were consistent with bilateral rotator cuff 
tendonitis and impingement syndrome as well as left 
biccipital tendonitis.  The examiner opined that these 
conditions were less likely than not related to the right 
thoracotomy.  On examination, range of motion of the right 
shoulder was 90 degrees of abduction accompanied by much pain 
in the anterior and superior shoulders, 120 degrees of 
flexion also with pain at that point.  The supraspinatous and 
other rotator cuff tendons were tender.  The diagnoses 
included residuals of right thoracotomy, including 
musculoskeletal chest wall inflammation, pain and soft tissue 
swelling as well as separate bilateral shoulder disabilities 
that the examiner found were not related to the thoracotomy.  

On VA examination in March 2005, the veteran complained of 
pain lifting his left arm over his head, although this was 
specifically related to pain in the shoulder that occurred 
with every attempt to raise his arm over his head.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran also reported limited 
abduction and forward flexion of the left shoulder.  He had a 
left thoracotomy scar to the latissimus dorsi.  The muscle 
appeared to be intact with normal enervation.  The veteran 
stated that he had pain in his right flank with raising his 
arm above shoulder level, although most of his complaints are 
related to his right shoulder, and not to the thoracotomy 
scar or the latissimus dorsi.  On physical examination, the 
veteran had a well-healed scar on the right lateral chest 
wall with mild tenderness to palpation.  He had no signs of 
acute atrophy.  He was able to adduct the arm and push down 
with his shoulder.  The veteran had no tissue loss compared 
to the unaffected side, and no adhesions, tendon damage, or 
bone joint or nerve damage.  Muscle strength was 5/5 without 
herniation and with no loss of muscle function related to the 
lattisimus dorsi muscle.  The examiner found that it was 
"not applicable" to address whether joint function was 
affected.  The diagnosis was thoracotomy left chest wall with 
residuals.  

On VA examination in April 2007, the veterans complained of 
constant pain that was 7-8/10 with weakness but no flare-ups.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran reported problems 
and weakness in the right shoulder since he had a left 
thoracotomy.  The examiner noted that surgery included right 
lattisimus dorsi muscle group II.  The veteran's daily 
function activities for self care were not impaired.  On 
physical examination, there was no adhesions, tendon damage, 
or bone, joint or nerve damage.  Muscle strength was normal 
and was 5/5 with no muscle herniation.  The veteran had 
normal muscle function of right muscle group II, which is the 
extrinsic muscle of the shoulder.  The examiner noted that 
the veteran had right shoulder impingement syndrome, which 
was not related to his service-connected shoulder pain, and 
it affected the shoulder joint directly.  Regarding the 
muscle injury due to surgery, however, there was normal 
forward and backward swing and lowering of the shoulder.  
Although the veteran did have some pain with backward swing, 
this was related to the impingement syndrome of the shoulder 
joint and not the service-connected muscle condition.  The 
diagnosis was postoperative thoracotomy with residuals.   

VA outpatient treatment records also have been reviewed.  
Significantly, a September 2005 treatment record showed 
complaints of right shoulder pain that went down to his right 
elbow.  His right hand also was numb.  Another September 2005 
treatment record showed that the veteran had full range of 
motion of the right shoulder.  The diagnosis was tendonitis, 
bursitis, right shoulder.  Follow up treatment records 
continued to show complaints of right shoulder pain.  

February 2005 treatment records from Darnell Army Hospital 
showed that the veteran complained of chest pain.  After 
numerous tests, however, the diagnosis was atypical chest 
pain.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 10 percent for chest and shoulder pain, residual of 
thoracotomy.  Initially, the Board notes that as there is no 
medical evidence of restrictive lung disease.  Neither the 
January 2003 respiratory VA examination nor the February 2003 
cardiac VA examination found any evidence of a restrictive 
lung disease.  In this regard, the Board recognizes that the 
February 2003 examination report indicated mistakenly that 
the veteran had a left side thoracotomy when service medical 
records actually showed that the veteran underwent a right 
side thoracotomy.  Nevertheless, the Board finds the February 
2003 examination report is still sufficient for rating 
purposes as the primary purpose of the examination was to 
ascertain whether the veteran had any problems with his heart 
and lungs; as noted, the veteran was examined thoroughly by a 
cardiologist.  See 38 C.F.R. § 4.2 (2007).  It also appears 
that the March 2005 examination report at times mistakenly 
referred to the veteran having a left thoracotomy instead of 
a right thoracotomy.  On physical examination in March 2005, 
however, the VA examiner specifically noted that he examined 
the veteran's right chest wall.  Thus, the Board finds that 
as the claims file was reviewed and a thorough examination of 
the veteran was completed, the March 2005 VA examination also 
is sufficient for rating purposes.  Id.  Thus, a higher 
rating under DC 6844 is not warranted and, as noted under the 
general rating formula, the disability should be rated based 
on the primary disorder.  See 38 C.F.R. § 4.104.    

Based on the medical evidence, it appears that the veteran's 
primary symptom is shoulder pain.  By analogy, it appears 
that the RO found that the veteran's current pain level 
associated with muscle group XXII was moderate, which is 
evaluated as 10 percent disabling under DC 5321.  See 
38 C.F.R. § 4.73, DC 5321 (2007).  The Board finds that, 
based on the medical evidence of record, this rating is 
appropriate for the veteran's service-connected chest and 
shoulder pain.  There is no objective medical evidence of 
loss of shoulder muscle function.  The March 2005 and April 
2007 VA examinations both found no signs of acute muscle 
atrophy or tissue loss.  Muscle strength was normal.  There 
was no evidence of adhesions, tendon damage, or bone, joint 
or nerve damage.  Further, there was no finding of muscle 
herniation.  In summary, there is no evidence of any signs of 
severe muscle disability.  

The Board now turns to see if a higher rating is warranted 
under ratings of the musculoskeletal system set forth in 
38 C.F.R. § 4.71a.  Disabilities of the shoulder and arm are 
set forth in DC's 5200-5203.  See 38 C.F.R. § 4.71a, 
DC's 5200-5203 (2007).  The medical evidence of record shows 
that any limitation of motion of the right arm is not due to 
the veteran's right thoracotomy but rather is due to the 
veteran's nonservice-connected impingement syndrome of the 
shoulder joint.  The September 2003 and April 2007 VA 
examinations clearly stated that this right shoulder 
disability was not related to the service-connected 
thoracotomy disability.  Thus, a higher rating is not 
warranted for the veteran's service-connected chest and 
shoulder pain under any of these Diagnostic Codes.  Id.

Spondylolisthesis, L4-S1

The veteran contends further that his service-connected 
spondylolisthesis, L4-S1, is more disabling than currently 
evaluated.  The Board notes that, prior to the veteran's 
claim, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Therefore, the 
version of DC 5293 in effect prior to that date is not for 
consideration in this case since the veteran filed his 
current claim for an increased rating in May 2003. 

Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumbered the diagnostic codes and created a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
June 2004 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the former rating criteria, DC 5289 is applicable when 
there is ankylosis of the lumbar spine.  Under DC 5292, 
limitation of motion of the lumbar spine is assigned a 20 
percent rating for moderate limitation of motion and a 40 
percent rating for severe limitation of motion.  Under 
DC 5295 for lumbosacral strain, a 20 percent rating is in 
order with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum scheduler rating of 40 percent is awarded when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

Under the revised rating criteria, the general rating formula 
provides for the disability ratings under DC's 5235 to 5243, 
unless the disability rated under DC 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

On VA examination in September 2003, the veteran complained 
of intermittent low back pain.  The records were reviewed and 
the veteran was interviewed extensively as well as examined 
thoroughly.  The veteran also indicated that he used a back 
brace.  He described episodes of back pain two to three times 
per week and, in the past year, he spent two days at bed rest 
on three occasions.  The veteran denied radicular symptoms.  
On examination, range of motion showed full flexion, 
extension, lateral bending, and rotation with minimal 
localized tenderness in the right and left paravertebral 
muscles.  Straight leg raising was negative bilaterally and 
strength, sensation and deep tendon reflexes were normal.  
The diagnosis was chronic intermittent strain secondary to 
spondylolisthesis of L4 on S1.  

On VA examination in March 2005, the veteran complained of 
back pain above the belt line that was non-radiating.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran indicated that his back 
bothered him two to three times per month.  He described a 
sharp shooting back pain that lasted from 20 to 60 minutes.  
The veteran indicated that, when he had back pain, the 
intensity was 9/10.   The veteran described flare-ups of 
severe back pain one or two times per week for one to eight 
hours.  He reported that he had significant limitation of 
motion or functional impairment during a flare-up.  The 
veteran denied any bowel or bladder complaints or erectile 
dysfunction.  He stated that he wore a back brace one or two 
times a week during acute flare-up of back pain.  He had been 
unemployed for five years but he was able to perform the 
activities of daily living.  He had restrictions with 
mobility, however, including walking or getting in and out of 
bed during acute flare-ups one or two times per week lasting 
one to eight hours.  The veteran lived alone and did not 
require home care assistance.  On physical examination, there 
was normal posture, gait, curvature, and symmetry in 
appearance of the spine and rhythm of spinal motion.  Range 
of motion was flexion to 80 degrees with mild pain, full 
extension without pain, full left and right lateral flexion 
without pain, and full left and right lateral rotation 
without pain.  No additional limitations were noted with 
repetition of movement due to pain, fatigue, incoordination, 
weakness or lack of endurance.  There was objective evidence 
of painful motion with forward flexion without spasm, 
weakness or acute tenderness.  The examiner found no muscle 
spasm, guarding or abnormal spinal contour.  Sensory, motor 
and reflex examination was intact.  The examiner responded 
"not applicable" with respect to incapacitating episodes.  
The diagnosis was spondylolisthesis with degenerative disk 
disease of the lumbosacral spine with residuals.  

On VA examination in April 2007, the veteran complained of 
intermittent sharp pain in the center of the lumbar spine 
with intermittent radiation in the right leg.  His pain was 
5/10 while sitting in the examination room.  He had flare-ups 
approximately two times a week which lasted approximately a 
few hours to two days with a pain severity of 10/10.  He also 
had additional limitation of motion and functional impairment 
during flare-ups.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran had no complaints of bladder, bowel or erectile 
dysfunction.  The veteran used a walker during flare-ups and 
used a brace.  He could walk two to three blocks.  The 
veteran reported that he was unsteady but did not have a 
history of falls.  If not flared-up, the veteran's low back 
disability did not impair daily functional activities for 
self care.  The veteran was retired and denied any episodes 
of incapacitation.  On physical examination, there was an 
antalgic gait, no edema, ecchymosis, or erythema in the 
lumbar spine, tenderness of the bilateral paravertebral 
muscles, normal and symmetrical curvature, no spasms or 
guarding, and negative straight leg raising.  Range of motion 
showed full flexion, extension to 20 degrees, full left and 
right lateral flexion, and full left and right rotation.  
There was pain at the end point of extension and left lateral 
flexion and left rotation.  There was no additional 
limitation noted with repetitive movement due to pain, 
fatigue, incoordination, weakness or lack of endurance.  
There also was no evidence of muscle spasm, guarding or 
abnormal spinal contour.  The examination was negative for 
lordosis or kyphosis.  Sensory examination of the bilateral 
upper and lower extremities was intact.  Motor examination 
indicated that upper and lower extremity strength was 5/5 and 
equal bilaterally.  The examiner stated that the veteran's 
low back disability had not caused any episodes of 
incapacitation during the past 12 months.  X-rays showed 
grade 1 spondylolisthesis of L4 on S1 with spondylolysis of 
L4 and moderately severe degenerative joint disease L4-S1.  
The examiner found no additional limitation of function.  The 
diagnosis was lumbarsacral spondylolisthesis and degenerative 
joint disease with residuals.             

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating greater than 10 percent for spondylolisthesis, L4-S1 
under both the new and old criteria for limitation of motion.  
Under the former rating criteria (DC 5292), a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, the March 2005 VA 
examination showed that flexion was to 80 degrees and the 
other two VA examinations showed normal range of motion.  
There has been no objective medical evidence of muscle spasm 
to warrant a disability rating greater than 10 percent under 
DC 5295.  Further, DC's 5285, 5286 and 5289 for the lumbar 
spine are not applicable in this case because there is no 
evidence of a vertebra fracture or ankylosis of the lumbar 
spine.  Under the revised rating criteria, there also is no 
medical evidence to warrant a disability rating greater than 
10 percent.  There has been no objective finding of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees.  The most restrictive range of motion was 80 degrees 
flexion with mild pain at the March 2005 VA examination.  The 
other two VA examinations found that the veteran's range of 
motion was normal.  Further, the VA examiners found no 
evidence of guarding, abnormal spinal contour, muscle spasm 
or ankylosis.  There is no medical evidence of record 
demonstrating any additional limitation of function. 

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the applicability 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  Functional loss 
due to pain is contemplated, however, in the currently 
assigned 10 percent rating.  The VA examinations indicated 
that there was no additional loss due to pain, weakness, 
fatigability or incoordination. 

The Board now turns to the issue of whether the veteran is 
entitled to a higher rating for service-connected 
spondylolisthesis, L4-S1 under the new rating criteria for 
intervertebral disc syndrome.  There is no medical evidence 
of record showing that the veteran currently suffers from 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months, however, to warrant a 20 
percent rating under this provision.  The most recent VA 
examination in April 2007 specifically noted that there were 
no incapacitating episodes.  With respect to neurologic 
abnormalities pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine, although the 
veteran complained of radiating pain to his leg, the most 
recent two VA examinations found no evidence of any 
neurologic abnormalities associated with the veteran's 
service-connected lumbar spine disability.  Sensory, motor 
and reflex examinations were all normal at both VA 
examinations.  Moreover, there has been no objective finding 
of bladder or bowel dysfunction and the veteran has expressly 
denied any such problems.  Thus, an additional separate 
rating is not warranted for any neurological symptoms.  In 
summary, the veteran's currently manifested symptoms 
associated with his low back disability are compensated 
appropriately in the current 10 percent rating. 

Bilateral Hearing Loss

The veteran also is seeking a compensable rating for his 
service-connected bilateral hearing loss.  The current 
version of the Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran filed his current claim for an increased rating 
in May 2003.  On VA audiological examination in February 
2004, the veteran's pure tone thresholds, in decibels, were 
as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
20
45
65
65

The puretone threshold average was 46 in the right ear and 49 
in the left ear.  The Maryland CNC speech discrimination test 
revealed speech recognition ability of 88 percent in both 
ears.  The veteran was diagnosed with bilateral mild to 
moderately severe sensorineural hearing loss above 1000 
Hertz.  

On February 2004 VA audiological examination, the veteran had 
an average pure tone hearing loss of 46 decibels in the right 
ear, with 88 percent speech discrimination, which translates 
to a Roman numeral designation of II for the right ear.  
Further, the veteran had an average pure tone hearing loss of 
49 decibels in the left ear, with 88 percent speech 
discrimination, which also translates to a Roman numeral 
designation of II for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, DC 6100, level II for the 
right ear and level II for the left ear equates to a zero 
percent disability evaluation.  

On VA audiological examination in February 2005, the 
veteran's pure tone thresholds, in decibels, were as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
20
45
65
65

The pure tone threshold average was 46 in the right ear and 
49 in the left ear.  The Maryland CNC speech discrimination 
test revealed speech recognition ability of 88 percent in 
both ears.  

As the February 2005 VA audiological examination had the same 
puretone threshold averages and speech recognition scores as 
the September 2004 VA examination, the findings still 
resulted in a Roman numeral designation of II for both ears, 
which again equates to a zero percent disability evaluation.  

On VA audiological examination in April 2007, the VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran's pure tone thresholds, in 
decibels, were as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
20
50
60
60
LEFT
20
40
70
70

The puretone threshold average was 47.5 in the right ear and 
50 in the left ear.  The Maryland CNC speech discrimination 
test revealed speech recognition ability of 88 percent at 
70dBHL, 84 percent at 75dBHL, and 76 percent at 65dBHL in the 
right  ear.  The Maryland CNC speech discrimination test 
revealed speech recognition ability of 92 percent at 65dBHL, 
88 percent at 70dBHL, and 84 percent at 60dBHL in the left 
ear.  The veteran was diagnosed with moderate to moderately- 
severe sensorineural hearing loss over 1500 Hertz in the 
right ear and mild to moderately-severe hearing loss over 
1000 Hertz in the left ear.  

The Board notes that three separate speech discrimination 
scores were given for both ears.  Thus, in determining the 
Roman numeral designations from this examination, the Board 
will use the scores most beneficial to the veteran.  At the 
April 2007 VA audiological examination, the veteran had an 
average pure tone hearing loss of 47.5 decibels in the right 
ear, with 76 percent speech discrimination, which translates 
to a Roman numeral designation of III for the right ear.  
Further, the veteran had an average pure tone hearing loss of 
50 decibels in the left ear, with 84 percent speech 
discrimination, which translates to a Roman numeral 
designation of II for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, DC 6100, level III for 
the right ear and level II for the left ear equates to a zero 
percent disability evaluation.  

Table VIA is not for application in the instant case because 
none of the VA examinations showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), nor was his puretone threshold 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).

The Board acknowledges that the veteran's claims file was not 
reviewed at the first two VA examinations in February 2004 
and February 2005.  However, after a thorough examination of 
the veteran's ears, both examiners clearly articulated the 
measured puretone thresholds for each ear and provided the 
averages.  Moreover, the examiners administered the Maryland 
CNC speech recognition test as required by regulation.  Thus, 
the Board finds that both of these examinations are 
sufficient for rating purposes.  See 38 C.F.R. § 4.2 (2007).  

VA outpatient treatment records showed that the veteran was 
seen on numerous occasions for hearing aid evaluations as 
well as cleaning and fitting.  These records do not provide 
information concerning the veteran's puretone thresholds 
readings.  

Applying the VA audiological test results, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
bilateral hearing loss.  The Board acknowledges the 
contentions put forth by the veteran regarding the impact of 
his service-connected bilateral hearing loss on his daily 
activities.  As noted previously, however, because assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  See Lendenmann, 3 Vet.App. at 345; 38 C.F.R. § 4.85, 
Tables VI and VII, DC 6100.  

Hemorrhoids

The veteran also is seeking a compensable rating for his 
service-connected hemorrhoids.  The VA rating schedule 
evaluates external or internal hemorrhoids under 38 C.F.R. § 
4.114, DC 7336.  A noncompensable rating is assigned if the 
hemorrhoids are mild or moderate.  A 10 percent rating is 
assigned if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned if 
there is persistent bleeding and secondary anemia, or if 
there are fissures.  See 38 C.F.R. § 4.114, DC 7336 (2007).

On VA examination in February 2004, the veteran complained 
that he continued to have symptomatic hemorrhoids with minor 
intermittent bleeding.  Current VA records were reviewed 
although the claims file was not available.  The veteran 
stated that he had no history of anemia or blood 
transfusions, normal sphincter control, and occasional fecal 
leakage.  He found a blood stain on the tissue two times a 
week chronically and intermittently and used over the counter 
topical creams for treatment.  On physical examination, there 
was no colostomy, fecal leakage, anemia or fissures.  The 
examiner noted that the veteran had a digital rectal 
examination that same month and did not want to repeat the 
examination.  Digital rectal examination was unremarkable 
with a slightly enlarged prostate and no hemorrhoids and no 
bleeding.  The examiner noted a history of intermittent twice 
weekly minor bleeding episodes.  The diagnosis was chronic 
symptomatic hemorrhoids status post history of remote surgery 
with residual.  

On VA Agent Orange examination in February 2004, the veteran 
complained of melena, hematochezia and bright red blood per 
rectum.  On physical examination, there was normal sphincter 
control.

On VA examination in March 2005, the veteran complained of 
residual rectal bleeding associated with constipation and 
occasional residual burning and itching for which he used 
Preparation H every two to three days.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran stated that his sphincter 
control was good and did not need a pad because there was no 
fecal leakage or involuntary bowel movements.  In summary, 
the veteran indicated that he had occasional residual burning 
and itching with bleeding in the rectum every two to three 
days.  On examination, there was no colostomy, evidence of 
fecal leakage, anemia or fissures, a normal lumen, external 
hemorrhoidal skin tags without acute thrombosis, and no 
evidence of acute bleeding.  The diagnosis was hemorrhoids 
with residuals.  

On VA examination in April 2007, no complaints were noted.  
The veteran reported good sphincter control and tone.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran treated his hemorrhoids 
with topical creams.  There was no fecal leakage or 
involuntary bowel movements and a pad was not needed.  On 
examination, the rectum and anus were normal.  Examination of 
the rectal area was negative for gross blood with no signs of 
fissures or anemia, no thrombosis, and only mild budding of 
external hemorrhoids circumferential around the anus that was 
one by one centimeter.  The diagnosis was external 
hemorrhoids.

VA outpatient treatment records have been reviewed and are 
silent with respect to treatment of the veteran's 
hemorrhoids. 
  
The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for hemorrhoids.  The medical evidence of 
record does not show hemorrhoid manifestations of the type 
described in the criteria for a compensable disability 
rating.  In other words, there has been no objective finding 
of thrombosis, persistent bleeding or fissures, or that the 
hemorrhoids were irreducible.  The Board acknowledges the 
veteran's reported history of bleeding approximately twice a 
week.  There still has been no objective finding of 
persistent bleeding, however, and all of the VA examinations 
have found no evidence of anemia.  Thus, a compensable 
disability rating for service-connected hemorrhoids is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In adjudicating the veteran's higher initial rating claims 
for hypertension, headaches, and for chest and shoulder pain, 
the Board has considered whether the veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  As noted above, however, the 
evidence of record from the day the veteran filed this claim 
to the present supports the conclusion that he is not 
entitled to additional increased compensation during any 
other time within the appeal period.  As the preponderance of 
the evidence is against the veteran's claims, the benefit-of- 
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an initial disability rating greater than 
20 percent for hypertension is denied. 

Entitlement to an initial compensable rating for headaches is 
denied.  

Entitlement to an initial disability rating greater than 
10 percent for chest and shoulder pain, residual of 
thoracotomy, is denied.  

Entitlement to a disability rating greater than 10 percent 
for spondylolisthesis, L4-S1, is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  

Entitlement to a compensable disability rating for 
hemorrhoids is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


